DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
Currently claims 1, 3-4 and 6-13 are pending with claims 11-12 withdrawn from consideration. Claims 1, 3-4, 6-10 and 13 are pending examination.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-12 directed to inventions non-elected without traverse.  Accordingly, claims 11-12 been cancelled.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Ashley Wells on 1/11/2021.
The application has been amended as follows: Cancel claim 3.

Amend claim 1 as follows:

Claim 1 (Currently amended): A method for preparing a film of a CIS semiconductor compound overcoated by a color layer by photo- electrodeposition, comprising: 
(a) preparing an electrolyte solution by mixing precursors of film constituents including Cu, In, and Se with a solvent; 
(b) configuring an electrodeposition circuit by connecting an electrochemical cell comprising the electrolyte solution, a working electrode, and a counter electrode to a voltage or current supply device; 
(c) disposing a photomask having a predetermined pattern on the working electrode;
(d) producing the film through the photomask in the predetermined pattern on a surface of the working electrode according to a difference in thickness of the film between a region where light arrives and a region where light does not arrive, by:
	(i) applying a reduction voltage or current to the working electrode on which the photomask is disposed; 
(ii) disposing a light source to emit light toward the photomask; and 
(iii) photoelectrically depositing the film of the CIS semiconductor compound on the surface of the workinq electrode at least in the predetermined Amendment and RCE(16/343,807)2Atty. Ref.: TNIP 122 NP (KIST)pattern by reducing the precursors while illuminating the light source through the photomask;
	(e) subjecting the film to heat treatment under a gas atmosphere comprised of sulfur or selenium; and
(f) forming the color layer consisting essentially of CuSe at least in the predetermined pattern on the film of the CIS semiconductor compound, after heat treatment, with the film employed as a working electrode using photo-electrodeposition.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The heat treatment of the CIS (CuInSe) layer prior to deposition of the layer consisting essentially of CuSe overcomes the closest prior art of record. The closest art is that of US 2010/0140098 of Uzoh et al. Uzoh teaches depositing multiple layers of CuInSe and CuSe, but does not teach the heat treatment step between the deposition processes.
Other pertinent art is US 2014/0020736 of Lee et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794